PATTERSON, Chief Justice,
for the Court:
John Hinson, the appellant, was convicted of kidnapping and sentenced to ten years *935imprisonment by the Circuit Court of Webster County. The indictment in pertinent part charges:
• [U]pon their oath present that JOHN HENSON (sic) late of the county, aforesaid, on or about the 30th day of January 1975, in the county and state aforesaid and within the jurisdiction of this Court, did wilfully, unlawfully, felo-niously and forcible (sic) seize and confine and kidnap Charlene Hill, a human being, with the intent to cause Charlene Hill to be secretly confined against her will in violation of Section 97-3-53 of the Mississippi Code of 1972 .
A careful review of the record discloses no evidence, none at all, of secret confinement. Neither is there any credible evidence that Charlene Hill was unlawfully or forcibly restrained by the appellant. The defendant’s motion for a directed verdict at the conclusion of the state’s evidence should have been sustained.
REVERSED AND THE APPELLANT DISCHARGED.
SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE and COF-ER, JJ., concur.
BOWLING, J., took no part.